Citation Nr: 1423122	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Veterans Health Administration (VHA) in Denver, Colorado


THE ISSUE

Entitlement to VA reimbursement of unauthorized medical expenses incurred at Geneva General Hospital in Geneva, New York, on February 15, 2013.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran had active military service from September 1965 to September 1968, including recognized combat service in the Republic of Vietnam for which he was awarded the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision.  Jurisdiction over the appeal currently resides with the VHA in Denver, Colorado.  

In April 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript (Tr.) of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On February 15, 2013, the date of the Veteran's unauthorized medical treatment at Geneva General Hospital, he was permanently and totally disabled due to service-connected disabilities.

2.  On February 15, 2013, the Veteran was confronted with a medical emergency that required immediate treatment, which not feasibly available at VA or other Federal health-care facilities.  


CONCLUSION OF LAW

The criteria for reimbursement for unauthorized medical expenses incurred at Geneva General Hospital on February 15, 2013, have been met.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728, 5100, 5101, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 17.52, 17.53, 17.54, 17.120, 17.121, 17.130, 17.1000, 17.1001, 17.1002, 17.1003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, in written statements and testimony before the Board, seeks VA reimbursement of medical expenses incurred at Geneva General Hospital on February 15, 2013.  He acknowledges that 80 percent of these private health-care costs have already been covered by Medicare, but nevertheless maintains that he has been held personally liable for the remaining $194.80.  See Board Hearing Tr. at 6.  Moreover, the Veteran has made clear that reimbursement of this residual sum would fully satisfy his appeal.  Id.  

Notably, the Veteran does not dispute that he incurred these private medical expenses without advance VA authorization.  Moreover, there is nothing in the record to suggest that such prior authorization was otherwise obtained in accordance with 38 C.F.R. § 17.54 (noting that, while the admission of a patient to a non-VA hospital at VA expense must be generally authorized in advance, in the event of an emergency that existed at the time of admission, an authorization may be deemed a "prior authorization" if an application is made to VA within 72 hours after the hour of admission).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  

It follows that the Veteran is not entitled to VA reimbursement under 38 U.S.C.A. § 1703 and must instead seek a "second avenue for potential relief" of his out-of-pocket private  medical expenses.  Malone, 10 Vet. App. at 541 (1997), (quoting 38 U.S.C.A. § 1728(a)).  One such alternate path, outlined in 38 U.S.C.A. § 1728, provides that VA "'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Id.  Pursuant to that statute, reimbursement of the costs of unauthorized private medical care or services is available only where: 

(a) [The c]are or services . . . were rendered . . .
(1) [For a]n adjudicated service-connected disability[;] 
(2) [For] a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability[;] 
(3) [For a]ny disability of a [V]eteran if the [V]eteran has a total disability permanent in nature resulting from a service-connected disability . . . [; or]
(4) [For a]ny illness, injury, or dental condition of a [V]eteran who - 
(A) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title); and
(B) is medically determined to have been be in need of care or treatment . . .; and

(b) . . . emergency treatment not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) . . . VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused . . .

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2013); 38 C.F.R. § 17.120 (2013).

Applying the foregoing criteria to the facts presented in this case, the Board observes, first and foremost, that the agency of original jurisdiction (AOJ) denied the Veteran's claim based upon a finding that the private medical treatment he received on February 15, 2013, was not for a service-connected disability.  See March 2013 Decision.  The Board concurs with this assessment as the record clearly shows that such treatment was provided for a right thumb laceration for which the Veteran has neither sought nor obtained VA benefits.  Nevertheless, the AOJ appears to have overlooked the fact that, on the date in question, the Veteran was in receipt of a total rating based on individual unemployability (TDIU).  See December 18, 2006, Rating Decision (granting TDIU effective June 23, 2006).  As such, he was considered permanently and totally disabled due to service-connected disability and, thus, was eligible to receive reimbursement for the costs of emergency care associated with any type of disorder.  See 38 U.S.C.A. § 1728(a).  

Accordingly, the Board finds that the threshold requirement for unauthorized medical care reimbursement has been met in this case.  Id.  Therefore, the Veteran's claim turns on whether the private treatment he received was "for a medical emergency of such nature that delay would have been hazardous to life or health" and for which "VA or other Federal facilities were not feasibly available."   Id.

In an effort to meet these remaining criteria, the Veteran has testified that, after he "smashed his [right] thumb and [it began] bleeding profusely," he spoke with personnel at his local VA medical center in Canandaigua, New York, who advised him "not to go there" because it did not have any emergency facilities available.  See Board Hearing Tr. at 2-3.  The Veteran has further testified that the closest VA medical centers that did have offer facilities were located approximately 55 miles and 100 miles away from his home in Syracuse and Buffalo, respectively.  Id. at 8.  By contrast, the closest private hospital that provided emergency room (ER) services - Geneva General Hospital - was "right down the street" from the Veteran's residence.  See Board Hearing Tr. at 4.  Not surprisingly, once the Veteran made this clear to his contacts at Canandaigua VA Medical Center, they advised him, in his words, "to go there & tell them [he] was a VA patient."  Id. at 5. 

While a layperson, the Veteran is certainly competent to testify regarding his own perceptions of the emergent nature of his February 15, 2013, right thumb injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is likewise competent to report what he was told about the lack of VA emergency care facilities in his local area, and to attest to the guidance he subsequently received to seek private emergent treatment.  Id.  Moreover, the Board has no reason to doubt the Veteran's assertions in this regard as they consistent with the other evidence of record.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

Such evidence includes the Veteran's records of ER admission and treatment at Geneva General Hospital, dated February 15, 2013.  Those records confirm that his right thumb laceration necessitated "level 4" triage pursuant to the Emergency Severity Index of United States Department of Health & Human Services, Agency for Healthcare Research and Quality.  In essence, such a designation indicates that the Veteran's right thumb injury was considered semi-urgent in nature, thus necessitating treatment within a timeframe of no more than 1-2 hours.  See Emergency Severity Index (ESI): A Triage Tool for Emergency Departments.

Notably, the claims file also reflects that, on the date of injury, the Veteran resided within walking distance of Geneva General Hospital's ER, but was a considerable driving distance away from either of the closest VA medical centers that were similarly equipped to handle medical emergencies.  See Geneva General Hospital Billing Statement.  It follows that, for the Veteran to have traveled such a distance to access VA emergency services would have likely required him to delay treatment for a longer period than was medically advisable, given the severity of his injury.

Based upon the foregoing evidence, the Board concludes that it was reasonable for the Veteran to assume that his February 15, 2013, right thumb injury was so emergent in nature that any delay in treatment would have been hazardous to his life or health.  See 38 CFR § 17.120(b).  The Board further finds that, given the particular circumstances presented, VA or other Federal facilities were not feasibly available and that any attempt to obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable. See 38 C.F.R. § 17.120(c).  Therefore, the Board finds that the criteria set forth in 38 U.S.C.A. § 1728(a) and its implementing regulation have been fully met in this case.  Accordingly, the Veteran is entitled to VA reimbursement of that portion of his private medical costs incurred at Geneva General Hospital on February 15, 2014, which has not already been covered by Medicare (i.e., $194.80).  

In reaching this conclusion, the Board has resolved all reasonable doubt in favor of this combat-decorated Vietnam-era Veteran.  See 38 U.S.C.A. § 5107(b).  Moreover, as this represents a complete grant of the benefits sought on appeal, it is unnecessary for the Board to consider the third avenue for reimbursement of unauthorized private medical expenses set forth under 38 U.S.C.A. § 1725.  Similarly, it is unnecessary for the Board to address whether the specific notice and assistance requirements governing the Veteran's claim - found in Title 38, United States Code, Chapter 17, and 38 C.F.R Part 17 - have met with substantial compliance.  Indeed, any potential prejudice arising from a breach of those provisions is tantamount to harmless error in light of the fully favorable disposition set forth herein.


ORDER

Entitlement to reimbursement of $194.80 in unauthorized medical expenses incurred at Geneva General Hospital on February 15, 2013, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


